The judgment of the court was pronounced by
Slidell, J.
Damacene Oriego, wife of Soileau, had a legal mortgage ou the property of her husband, dating back as far as the year 1S33. The validity of this mortgage, the plaintiffs do not dispute ; but they contend that they have a superior mortgage upon certain land which has been seized and sold, and the proceeds of which form .the subject of the present .controversy.
It appears that Soileau, the defendant’s husband, purchased this land from the United States, in the year 1838. Fontenot and Stagg loaned him the money to make the purchase; and .on the same day upon which the entry was made, and after making it, Soileau executed a mortgage upon the land in favor of the plaintiffs,,to secure the payment of the amount loaned in one year, with interest, which mortgage was registered a few days afterwards. The plaintiffs contend that these circumstances give them a right of mortgage or privilege, superior to that of the defendant. So far as the plaintiffs rely upon a right of mortgage, it is obvious that it is inferior to the mortgage in favor of the defendant, which existed long before the mortgage to the plaintiffs was granted, and took effect upon the land the moment it was purchased by her husband.
,Bu.t it is.said that Fontenot and Stagg are entitled to the vendor’s privilege. The privilege of a.vendor would have existed in favor of the United States,had they sold on a credit; and in that ease a subrogation of such right might haye been made in favor.of the plaintiffs by the vendor. But as the sale was for cash, and the price was paid down at the time of sale by Soileau, the vendor’s privilege never existed. Privileges are matters stricti juris. They exist only in those cases which the lawgiver has expressly declared. C. C. 3152. The case before us is not protected by the Code, and however strongly its hardship may appeal to the conscience of the defendant, there is no authority in us to relieve the plaintiff. Judgment affirmed.